                                                                           11/21/2019



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           6564415
              Plaintiff,                   Location Code: M13

       vs.                                 ORDER

  PRABHAT KUMAR,

              Defendant.

      Based upon the United States’ motion to accept the defendant’s payment of

a $55 fine and $30 processing fee for violation 6564415 (for a total of $85), and for

good cause shown,

      IT IS ORDERED that the $85 fine ($55 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 6564415.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

December 5, 2019, is VACATED.

      DATED this 21st day of November, 2019.
